Exhibit GUARANTY AND PLEDGE AGREEMENT This GUARANTY made and dated as of June 27, 2008, by FIVE STAR PRODUCTS, INC., a corporation of the State of Delaware with its principal corporate place of business at 10 East 40th Street, Suite 3110, New York, New York 10016 (hereinafter referred to as "GUARANTOR") in favor of BANK OF AMERICA, N.A.,a national banking association organized and existing under the laws of the United States, with offices at 335 Madison Avenue, 6th Floor, New York, New York 10017 (hereinafter referred to as called "LENDER") WITNESSES THAT: (1)WHEREAS, FIVE STAR GROUP, INC., a corporation of the State of Delaware with its principal corporate place of business at 903 Murray Road, P.O. Box 1960, East Hanover, Morris County, New Jersey (hereinafter referred to as "BORROWER") and LENDER are parties to a certain Loan and Security Agreement dated even date herewith (such certain Loan and Security Agreement being called the "Loan Agreement" in this Guaranty and such term being more fully defined in Article I below); (2)WHEREAS, pursuant to the Loan Agreement, BORROWER has obtained the benefits of a $35,000,000 revolving loan facility (called the "Revolving Loan" in this Guaranty and more fully defined in Article I below) from LENDER; and 1 (3)WHEREAS, it is a condition of the obligation of LENDER to execute the Loan Agreement and to extend to BORROWER the benefits of the Revolving Loan that this Guaranty shall have been executed and shall be in full force and effect; and (4)WHEREAS, GUARANTOR desires that LENDER enter into the Loan Agreement and extend the Revolving Loan to BORROWER as aforesaid and, as a result, executes this Guaranty as an inducement to LENDER to do so; NOW, THEREFORE, in consideration of the premises and other good and valuable consideration, GUARANTOR does hereby covenant and warrant to LENDER as follows: ARTICLE I DEFINITIONS Section 1.1Definitions. (a)The terms "BORROWER", "GUARANTOR" and "LENDER" shall have the meanings given those terms in the Preamble and Preliminary Statements of this Guaranty. (b)"Collateral" shall mean all property, whether real, personal or mixed, or tangible or intangible, now or at any time hereafter given to secure the Liabilities by GUARANTOR or by BORROWER.
